DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed an image recording apparatus, comprising: 
 	a recorder movable in a moving direction; 
 	a first driving device configured to be driven rotationally; 
 	a second driving device configured to convey a recordable medium in a conveying direction by rotating, the conveying direction intersecting with the moving direction; 
 	a driving-force transmission device configured to drive a rotational driving force from the first driving device to the second driving device; 
 	a sensor configured to output a signal corresponding to a rotationally driven amount of the first driving device; 
 	a memory; and 
 	a controller configured to conduct a conveying process, in which the recordable medium is conveyed in the conveying direction by driving the first driving device rotationally by a target rotation amount in a first rotational direction and stopping rotation of the first driving device, and a recording process, in which a part of an image is recorded on the recordable medium by moving the recorder in the moving direction, alternately and repetitively to record the image on the recordable medium, 
 	wherein, in the conveying process, 
 	 	on condition that the controller determines the rotationally driven amount of the first driving device exceeded the target rotation amount based on the signal output from the 
 	 	on condition that the controller determines that the first driving device was rotationally driven in the second rotational direction under the feedback control, the controller stores, based on the signal output from the sensor, a maximum value and a stopping value in the memory, the maximum value indicating a peak rotated amount of the first driving device in the first rotational direction in the conveying process, the stopping value indicating a rotated amount of the first driving device when the rotation of the first driving device was stopped in the conveying process; and 
 	 	the controller determines a correction value, the correction value being proportional to a value obtained by subtracting the stopping value from the maximum value; 23and
 	 	the controller determines a post-correction rotation amount based on the target rotation amount and an amount corresponding to the correction value for the conveying process to be conducted next after the recording process, and 
 	wherein, in the conveying process conducted next after the recording process, the controller drives the first driving device rotationally by the post-correction rotation amount in the first rotational direction and stops rotation of the first driving device.

3.	U.S Patent application publication number 2005/0169681 to Hata et al. disclosed a similar invention in paragraph [0088] and in Fig. 3a. Unlike in the instant application, Hata et al. are silent about “on condition that the controller determines that the first driving device was rotationally driven in the second rotational direction under the feedback control, the controller stores, based on the signal output from the sensor, a maximum value and a stopping value in the memory, the maximum value indicating a peak rotated amount of the first driving device in the first rotational direction in the conveying process, the stopping value indicating a rotated 
the controller determines a post-correction rotation amount based on the target rotation amount and an amount corresponding to the correction value for the conveying process to be conducted next after the recording process, and wherein, in the conveying process conducted next after the recording process, the controller drives the first driving device rotationally by the post-correction rotation amount in the first rotational direction and stops rotation of the first driving device”.

4. 	Japanese Patent application publication number 2012-020873 to IIZUKA disclosed a similar invention in paragraph [0008] and in Figs. 2 and 5. Unlike in the instant application, IIZUKA is silent about “on condition that the controller determines that the first driving device was rotationally driven in the second rotational direction under the feedback control, the controller stores, based on the signal output from the sensor, a maximum value and a stopping value in the memory, the maximum value indicating a peak rotated amount of the first driving device in the first rotational direction in the conveying process, the stopping value indicating a rotated amount of the first driving device when the rotation of the first driving device was stopped in the conveying process; and the controller determines a correction value, the correction value being proportional to a value obtained by subtracting the stopping value from the maximum value; 23and
the controller determines a post-correction rotation amount based on the target rotation amount and an amount corresponding to the correction value for the conveying process to be conducted next after the recording process, and wherein, in the conveying process conducted next after the recording process, the controller drives the first driving device rotationally by the post-

5.	Japanese Patent application publication number 2007-168976 to OTANI also disclosed a similar invention in paragraph [0085]. Unlike in the instant application, OTANI is also silent about “on condition that the controller determines that the first driving device was rotationally driven in the second rotational direction under the feedback control, the controller stores, based on the signal output from the sensor, a maximum value and a stopping value in the memory, the maximum value indicating a peak rotated amount of the first driving device in the first rotational direction in the conveying process, the stopping value indicating a rotated amount of the first driving device when the rotation of the first driving device was stopped in the conveying process; and the controller determines a correction value, the correction value being proportional to a value obtained by subtracting the stopping value from the maximum value; 23and
the controller determines a post-correction rotation amount based on the target rotation amount and an amount corresponding to the correction value for the conveying process to be conducted next after the recording process, and wherein, in the conveying process conducted next after the recording process, the controller drives the first driving device rotationally by the post-correction rotation amount in the first rotational direction and stops rotation of the first driving device”.

6.	The disclosure of the instant application is pertinent because it finely eliminates play caused in a driving-force transmission assembly, through feedback control, thereby reducing printing artifacts caused by the occurrence of such play in the conveyance of the recording medium.

7.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853